DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Applicant’s amendment June 24, 2022 is acknowledged and has been entered.   Claims 2, 19, 21-23, 29, 30, 32 and 39-42 have been amended.  Claim 12 was cancelled.
2.	Claims 1, 13, 14, 19, 21-25, 27, 29-34, 39 and 40-42 are pending.
3.	 Claims 29-34, 41 and 42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
4.	Claims 1, 13, 14, 19, 21-25, 27, 39 and 40 are currently under consideration.  
Specification
5.	The amendment filed July 17, 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the incorporation by reference of the disclosures of U.S. Patent Application No. 15/301,148, International Application No. PCT/GB2015/050974, filed March 31, 2015, and Application No. 1405845.7, filed on April 1, 2014, in the United Kingdom.
MPEP 211.02 (a)(II) states:
When a benefit claim is submitted after the filing of an application, the reference to the prior application cannot include an incorporation by reference statement specifying of the prior application unless an incorporation by reference statement specifying of the prior application was presented upon filing of the application. See Dart Indus. v. Banner, 636 F.2d 684, 207 USPQ 273 (C.A.D.C. 1980). An incorporation by reference statement added after an application’s filing date is not effective because no new matter can be added to an application after its filing date (see 35 U.S.C. 132(a)).

Applicant is required to cancel the new matter in the reply to this Office Action.

Response to Arguments
6.	Applicant argues that  the paragraph in question recites a priority claim that was present in the application at the time that the application was filed. (See Applicant’s original Application Data Sheet.) The Office’s MPEP and rules contemplate that, in this circumstance, incorporation of priority applications by reference is proper and implicit.
For applications filed on or after September 21, 2004, a claim under 35 U.S.C. 120, 121, 365(c), or 386(c) and 37 CFR 1.78(d) for benefit of a prior-filed nonprovisional application, international application designating the United States, or international design application designating the United States that was present on the filing date of the continuing application is considered an incorporation by reference of the prior-filed application as to inadvertently omitted material, subject to the conditions and requirements of 37 CFR 1.57(b). Note that pursuant to 37 CFR 1.57(b)(4), any amendment to an international design application pursuant to 37 CFR 1.57(b)(1) is effective only as to the United States and will only be acted upon after the international design application becomes a nonprovisional application.

MPEP 201.06(c), Part II.
Applicant argues that  furthermore, the present application is believed to be identical to the applications incorporated by reference, unless material was inadvertently omitted. The Office has not identified any material that was incorporated by reference improperly. For at least these reasons, Applicant's amendment did not introduce new matter, and the objection should be withdrawn.

Applicant’s arguments have been considered, but have not been found persuasive.  Although the ADS filed 01/28/2020 contained a reference to the prior filed application as a continuation of US Application 15/301,148, the National Phase of PCT/GB2015/050974, MPEP 201.06(c) IV states (emphasis added):
An applicant may incorporate by reference the prior application by including, in the continuation or divisional application-as-filed, an explicit statement that such specifically enumerated prior application or applications are “hereby incorporated by reference.” The statement must appear in the specification. See 37 CFR 1.57(b) and MPEP § 608.01(p). The inclusion of this incorporation by reference statement will permit an applicant to amend the continuation or divisional application to include subject matter from the prior application(s), without the need for a petition provided the continuation or divisional application is entitled to a filing date notwithstanding the incorporation by reference. For applications filed prior to September 21, 2004, the incorporation by reference statement may appear in the transmittal letter or in the specification. Note that for applications filed prior to September 21, 2004, if applicants used a former version of the transmittal letter form provided by the USPTO, the incorporation by reference statement could only be relied upon to add inadvertently omitted material to the continuation or divisional application.
For applications filed on or after September 21, 2004, a claim under 35 U.S.C. 120 and 37 CFR 1.78 for benefit of a prior-filed nonprovisional application or international application designating the U.S. that was present on the filing date of the continuation or divisional application is considered an incorporation by reference of the prior-filed application as to inadvertently omitted material, subject to the conditions and requirements of 37 CFR 1.57(a). The purpose of 37 CFR 1.57(a) is to provide a safeguard for applicants when all or a portion of the specification and/or drawing(s) is (are) inadvertently omitted from an application. For applications filed on or after September 21, 2004, applicants are encouraged to provide an explicit incorporation by reference statement to the prior-filed application(s) for which benefit is claimed under 35 U.S.C. 120 if applicants do not wish the incorporation by reference to be limited to inadvertently omitted material pursuant to 37 CFR 1.57(a). See 37 CFR 1.57(b) and MPEP § 608.01(p) for discussion regarding explicit incorporation by reference.
An incorporation by reference statement added after an application's filing date is not effective because no new matter can be added to an application after its filing date (see 35 U.S.C. 132(a)). If an incorporation by reference statement is included in an amendment to the specification to add a benefit claim under 35 U.S.C. 120 after the filing date of the application, the amendment would not be proper. When a benefit claim under 35 U.S.C. 120 is submitted after the filing of an application, the reference to the prior application cannot include an incorporation by reference statement of the prior application. See Dart Indus. v. Banner, 636 F.2d 684, 207 USPQ 273 (C.A.D.C. 1980). Mere reference to another application, patent, or publication is not an incorporation of anything therein into the application containing such reference for the purpose of the disclosure required by 35 U.S.C. 112, first paragraph. In re de Seversky, 474 F.2d 671,177 USPQ 144 (CCPA 1973). As noted above, however, for applications filed on or after September 21, 2004, 37 CFR 1.57(a) provides that a claim for the benefit of a prior-filed application under 37 CFR 1.78 is considered an incorporation by reference as to inadvertently omitted material. See MPEP § 201.17.

Given the teachings of MPEP 201.06(c) IV, it is clearly the view of the Office that the addition of an incorporation by reference statement with respect to a prior filed application added after the filing date is considered new matter regardless the type of prior filed application to which the incorporation statement refers.  Thus given that the incorporation by reference statement with reference to US Application 15/301,148, the National Phase of PCT/GB2015/050974 was added after the filing date it is not proper because it is new matter. Although 37 CFR 1.57(a) allows for incorporation by reference of inadvertently omitted material, incorporation by reference statement with respect to a prior filed application added after the filing date is considered new matter.  Additionally, there is no requirement to show specific new matter in the prior filed applications.  Thus, the objection is maintained for the reasons of record. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1, 13, 14, 19, 21-25, 27, 39 and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are broadly drawn to a chimeric antigen receptor (CAR) signalling system comprising;  (i) multiple receptor components comprising an extracellular antigen- binding domain, a transmembrane domain, and a intracellular first chemical inducer of dimerization (CID) binding domain (CBD1), wherein the antigen-binding domain of each receptor component binds to a different antigen; and  (ii) an intracellular signalling component comprising a signalling domain and a second CID binding domain (CBD2); wherein CBD1 and CBD2 are capable of simultaneously binding to a CID; wherein the CBD1 of the multiple receptor components differ in binding affinity for the CID such that the different antigens propagate different signalling strengths; and wherein, in the absence of the CID, binding of the antigen-binding domain to antigen does not result in signalling through the signalling domain; whilst, in the presence of the CID, the receptor component and the signalling component heterodimerize and binding of the antigen-binding domain to antigen results in signalling through the signalling domain.   Thus, the claims encompass a broad genus of  CBD1s with different binding affinity for the CID such that the different antigens propagate different signalling strengths and nucleic acids encoding said CBD1s. 
The state of the art is such that it is well known in the art that protein biochemistry is unpredictable and, thus, predicting protein function from structure is unpredictable.  The unpredictable sensitivity of proteins interaction and function  to alterations of even a single amino acid in a sequence are exemplified Rudikoff et al. (PNAS USA, 1982, 79: 1979-1983) who specifically teach that even minor changes in the amino acid sequence of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function.  In particular, Rudikoff et al. teach that alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein results in the loss of antigen-binding function. Further, the sensitivity of binding proteins to alterations of even a single amino acid in a sequence are exemplified by Burgess et al. (J of Cell Bio. 111:2129-2138, 1990) who teach that replacement of a single lysine reside at position 118 of acidic fibroblast growth factor by glutamic acid led to the substantial loss of heparin binding, receptor binding and biological activity of the protein. Furthermore Pero et al. (US PG Pub 2003/0105000) specifically teach that the SH2 domain of Grb14 is 81% similar to the SH2 domain of Grb7 on the amino acid level, but although Grb7 binds to ErbB2, Grb14 does not bind to ErbB2.  Further, although the SH2 domain of Grb2 is only 50% similar to Grb7 on the amino acid level, both Grb2 and Grb7 bind to the same site on ErbB2. See ¶0255 of the published application. These references demonstrate that even a single amino acid alteration or what appears to be an inconsequential chemical modification will often dramatically affect the biological activity and characteristics of a binding protein.  Additionally, Ibragimova and Wade (Biophysical Journal, Oct 1999, Vol. 77, pp. 2191-2198) teach that factors affecting protein folding and stability are governed by many small and often opposing effects and that even when the “rules” are known for altering the stability of a protein fold by the introduction of a single point mutation the result is not reliable because the balance of forces governing folding differs for different protein sequences, and that the determination of the relative magnitude of the forces governing the folding and stability of a given protein sequence is not straightforward (page 2191, first column, lines 12-17 and second column, lines 3-8).   Thus, given the above, it is clear that in the protein biochemistry arts an adequate written description is essential for one of skill in the art to make and use the claimed invention. 
As it is drawn to DNA arts, the findings in University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997) and Enzo Biochem, Inc. V. Gen-Probe Inc. are relevant to the instant claims. The Federal Circuit addressed the application of the written description requirement to DNA-related inventions in University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  The court stated that "[a] written description of an invention involving a chemical genus, like a description of a chemical species, requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Id. At 1567, 43 USPQ2d at 1405.  The court also stated that
a generic statement such as "vertebrate insulin cDNA" or "mammalian insulin cDNA" without more, is not an adequate written description of the genus because it does not distinguish the genus from others, except by function. It does not specifically define any of the genes that fall within its definition.  It does not define any structural features commonly possessed by members of the genus that distinguish them from others. One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus. A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.
 
Id. At 1568, 43 USPQ2d at 1406.  The court concluded that "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material." Id. 
Finally, the court addressed the manner by which a genus of cDNAs might be described.  "A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus." Id. 
The Federal Circuit clarified that a DNA molecule can be adequately described without disclosing its complete structure.  See Enzo Biochem, Inc. V. Gen-Probe Inc., 296 F.3d 1316, 63 USPQ2d 1609 (Fed. Cir. 2002). The Enzo court adopted the standard that "the written description requirement can be met by 'show[ing] that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics ... i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. " Id. At 1324, 63 USPQ2d at 1613 (emphasis omitted, bracketed material in original).
The inventions at issue in Lilly and Enzo were DNA constructs per se, the holdings of those cases are also applicable to claims such as those at issue here.  Thus, the instant specification may provide an adequate written description of CBD1s with different binding affinity for the CID such that the different antigens propagate different signalling strengths and nucleic acids encoding said CBD1s per Lilly by structurally describing a representative number of said CBD1s, or by describing "structural features common to the members of the genus, which features constitute a substantial portion of the genus." Alternatively, per Enzo, the specification can show that the claimed invention is complete "by disclosure of sufficiently detailed, relevant identifying characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics." 
In this case, the specification does not adequately describe CBD1s with different binding affinity for the CID such that the different antigens propagate different signalling strengths and nucleic acids encoding said CBD1s in a manner that satisfies either the Lilly or Enzo standards.  Although the specification discloses SEQ ID NO: 2 (wild-type FRB segment of mTOR) and SEQ ID NOs: 4 and 5, which have different binding activities for Rapamycin, theses few species do not provide a description of CBD1s with different binding affinity for the CID such that the different antigens propagate different signalling strengths and nucleic acids encoding said CBD1s that would satisfy the standard set out in Enzo. 
The specification also fails to describe CBD1s with different binding affinity for the CID such that the different antigens propagate different signalling strengths and nucleic acids encoding said CBD1s  test set out in Lilly.  The specification describes only SEQ ID NOs: 2, 4, and 5 which have different affinities for Rapamycin.  Additionally the effect of these sequences on signaling is not described.  Therefore, it necessarily fails to describe a "representative number" of species of CBD1s and nucleic acids encoding said CBD1s.  In addition, the specification also does not describe "structural features common to the members of the genus, which features constitute a substantial portion of the genus."
Thus, the specification does not provide an adequate written description of CBD1s with different binding affinity for the CID such that the different antigens propagate different signalling strengths that is required to practice the claimed invention or reasonably convey  to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the broadly claimed invention.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claim 1, 13, 14, 19, 21-25, 27, 39 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the receptor component" in the second to last line.  There is insufficient antecedent basis for this limitation in the claim because the antecedent portion of the claim recites “multiple receptor components”.
Claim 19 recites the limitation "the receptor component" in the second to last line.  There is insufficient antecedent basis for this limitation in the claim because the antecedent portion of the claim recites “multiple receptor components”.
The dependent claims are also rejected because they incorporate by reference the limitations of claims 1 and 19. 
Conclusion
9.	All other objections and rejections set forth in the Office Action of December 27, 2021 are withdrawn in view of Applicant’s arguments and amendments.
10.	No claims allowed.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031. The examiner can normally be reached M-F 8:30-5:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER J REDDIG/Primary Examiner, Art Unit 1642